                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

PAULA ANN BIFELT, as Personal
                            )
Representative of the ESTATE OF
                            )
TRISTAN PERCY VENT,         )
                            )
    Plaintiff,              )
                            )
    v.                      )
                            )
STATE OF ALASKA, TROOPERS   )
RONALD WALL, JACOB HAYUNGS, )
EDWARD HALBERT, and         )
EDWIN CARLSON,              )
                            )
    Defendants.             )
                            )                    Case No. 4:18-cv-00017-JWS

                  ORDER EXTENDING RESPONSE DEADLINES

       The parties having stipulated and agreed to extend the response deadlines to the

State’s Motion for Summary Judgment,

       IT IS HEREBY ORDERED that the Estate’s opposition deadline to the State’s

Motion for Summary Judgment (DE#21) is extended to December 20, 2019, and the

State’s reply deadline to the Estate’s opposition is extended to January 10, 2020.

       DATED this 21st day of November 2019.


                                          /s/ Honorable John W. Sedwick
                                          Senior Judge, United States District Court




         Case 4:18-cv-00017-JWS Document 27 Filed 11/21/19 Page 1 of 1
